Citation Nr: 1604521
Decision Date: 02/08/16	Archive Date: 04/01/16
 
DOCKET NO. 13-06 444    DATE  FEB 8 2016 


On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee 


THE ISSUE 

Entitlement to service connection for cirrhosis of the liver. 


REPRESENTATION 

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD 

L. Durham, Counsel 


INTRODUCTION 

The Veteran served on active duty from January 1967 to November 1969. 

The issues of entitlement to aid and attendance and entitlement to individual unemployability (TDIU) have been raised by the record in May 2013 and May 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required. 


REMAND 

The Veteran contends that cirrhosis of the liver manifested during service. Specifically, he asserted that he developed a high fever, vomited, and had a yellow tint to his skin during active duty. He maintains that an unsuccessful liver biopsy was attempted at that time. 

In a July 2011 VA examination, the examiner diagnosed incomplete cirrhosis with steatohepatitis and remarked that the Veteran had multiple risk factors for the development of cirrhosis with steatohepatitis, to include obesity, alcohol use, diabetes, and hyperlipidemia but that it would be impossible to determine which of those factors caused the Veteran's current cirrhosis without resorting to mere speculation. It is noted that diabetes is a service-connected disability. 

In considering the VA examination reports of record, a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation. Jones v. Shinseki, 23 Vet. App. 382 (2011).Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. 

Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate. The phrase "without resort to speculation" or use of speculative language in a medical report or opinion should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. Further, the examiner should clearly identify precisely what facts cannot be determined. For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge. 

In this case, the July 2011 VA opinion does not definitively link the Veteran's cirrhosis to service-connected diabetes mellitus, type II. While the examiner suggested that diabetes is one of the risk factors that could have caused the Veteran's current cirrhosis, the examiner did not identify the facts that could not be determined to make an assessment. The record is also unclear whether diabetes complications are severe enough to cause liver cirrhosis. Therefore, further examination and a more thorough opinion are needed in order to adjudicate the claim. 

Accordingly, the case is REMANDED for the following actions: 

1. Obtain updated VA clinical and private medical records related to the claim on appeal. 

2. Schedule the Veteran for an examination to determine the relationship, if any, between cirrhosis of the liver and active duty and/or between cirrhosis of the liver and service-connected diabetes. After an examination of the Veteran and a review of the file, the examiner is asked to address the following: 

Is it at least as likely as not (to at least a 50-50 degree of probability) that cirrhosis of the liver had its onset during service or is in any other way causally related to service? 

Is at least as likely as not(to at least a50-50 degree of probability) that cirrhosis of the liver was caused or permanently worsened beyond its normal progress by service-connected diabetes? 

In responding to these questions, it would be helpful to the Board if the examiner could provide a complete rationale for the opinions and to indicate the degree to which the opinion are based upon the objective findings of record as opposed to the history as provided by the Veteran. 

If the examiner determines that the above questions cannot be answered without resort to speculation, the examiner must identify what facts, if any, cannot be determined and whether current medical knowledge cannot determine that the specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. 

The entire claims folder and a copy of this REMAND must be made available to the examiner. All indicated studies should be conducted, and the results reviewed before the final opinion. 

3. Then, the RO should adjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review, including consideration of additional evidence associated with the claims file since the last statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals 


Under 38 U.S.C.A. § 7252(West2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 



